DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to Applicant’s Amendment and Remarks filed on 28 October 2022. 
Claims 21-24, 26-40, 43-47 and 49-53 are pending in this application. Claims 1-20, 25, 41-42 and 48 were cancelled. Claims 51-53 are newly added. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 51 and 52 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 51 and 52 (line# refers to claim 21):
Line 1, “the software object” lacks antecedence basis. It is uncertain if this term intent to refer to “a scheduled software object” as cited in claim 21, line 9 or “a second software object” as cited in claim 21, lines 11-12. For examining purpose, examiner will interpret as any software object.
As per claim 52:
Lines 1-2, it recites “wherein associating the trigger with the software object comprises associating the trigger with a user.”, it is uncertain how to associating the trigger with software object that comprises associating the trigger with a user (i.e., since the user can be a person or human, and the software object is a software, is the user refers to the software object? What is the difference between the software object and the user? is the user belong to software object?). For examining purpose, examiner will interpret as associating the trigger with a user.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 23-24 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones et al. (US Patent. 6,003,061) in view of Arena et al. (US Pub. 2002/0184129 A1) and further in view of Maergner et al. (US Patent. 6,651,125 B2).
	Jones and Maergner were cited in the previous Office Action.

As per claim 21, Jones teaches the invention substantially as claimed including A method of operating a compute environment comprising a plurality of compute nodes under common administrative control (Jones, Fig. 8, 104 computing systems (as compute nodes of compute environment); Fig. 24, 2400; Col 4, lines 60-62, The resource management mechanism (as common administrative control) utilizes dynamic feedback to adapt to changing resource availability and resource requirements; Col 16, lines 8-11 A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation), the method comprising: 
receiving a request for processing one or more workload items (Jones, Abstract, lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 5, lines 32-40, each activity is associated with a single distinct executing program or application(as workload items). For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity…The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity; Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Col 5, lines 52-56, An activity reserves resources by requesting the reservation of a number of resources from the resource planner); 
causing processing of at least one of the one or more workload items submitted within the request using at least a portion of the compute environment (Jones, Fig. 2, items 34, 36, 38 does activity get requested resource, 40 use reserved resources; Fig. 23, 2331 perform service; Col 13, lines 10-13, the resource planner 62 must contact each of the resource providers to reserve the appropriate portion of the resources that has been granted to the activity; Col 5, lines 20-23, resource providers support operations such as allocating amounts of the resources (as include using at least a portion of the compute environment); also see Fig. 25, 2511, 2532 and 2533); 
monitoring at least one performance attribute after causing the processing (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback (as monitoring and getting the feedback) helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation; also see Col 16, lines 58-64, A final type of event that may trigger resource reservation renegotiation arises when a resource provider experiences persistent overload. FIG. 7C is a flowchart that illustrates the steps that are performed in such an instance. Initially, the resource provider detects (as monitoring) a persistent overload condition (as performance attribute)); and 
based at least on the monitored at least one performance attribute, causing dynamic modification of at least the portion of the compute environment (Jones, Col 16, lines 23-57, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92). The resource planner then contacts a selected activity to request a modification of the activity's resource usages (step 94 in FIG. 7B). For example, the resource planner may call the OnNeed() method of an activity to indicate that the activity needs to relinquish resources or the resource planner may call the OnAvailable() method to cause an activity to seek more resources. Further, policy may change, causing the SetImportance() method to be called, which may trigger renegotiation; Col 16, lines 19-23, a new call to RequestResources() specifying a different set of resource amounts than currently granted. The resource planner then performs renegotiation with the activity to change the resource reservation granted to the activity (as dynamic modification of at least a portion of the compute environment; see Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware);
causing utilization of a scheduled software object for processing of the one or more workload items (Jones, Fig. 7C, 102 resource reservations are renegotiated; Fig. 23, 2331 perform service; Col 16, 56-58, Resource reservations are then renegotiated using the negotiation process described above relative to FIG. 2 (step 96 in FIG. 7B), Fig. 2, item 34, 36 activity negotiates, 38, yes to 40 use reserved resources (as causing utilization of the renegotiated reservation (as scheduled software object, see specs [0078], “a scheduling object can be…a reservation) for processing of the one or more workload items); also see Col 13, lines 10-13, the resource planner 62 must contact each of the resource providers to reserve the appropriate portion of the resources that has been granted to the activity; Col 5, lines 20-23, resource providers support operations such as allocating amounts of the resources);
determining a trigger, the trigger comprising a second software object specifying at least one condition for firing (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation (as determine at least one trigger (i.e., triggering events) for the at least one compute job/activity); Fig. 7A, step 86; Col 16, lines 8-9, A number of different events (as including second software object) may trigger such renegotiation, lines 14-16, Initially, the activity resource needs change enough to warrant renegotiation (as firing the trigger) (step 86 in FIG. 7A); 
wherein the causing dynamic modification of the at least portion of the compute environment comprises causing dynamic modification of a resource of at least one of the one or more workload items based at least on the monitoring indicating that the at least one condition for firing has been met. (Jones, Col 16, lines 23-57, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92). The resource planner then contacts a selected activity to request a modification of the activity's resource usages (step 94 in FIG. 7B). For example, the resource planner may call the OnNeed() method of an activity to indicate that the activity needs to relinquish resources or the resource planner may call the OnAvailable() method to cause an activity to seek more resources. Further, policy may change, causing the SetImportance() method to be called, which may trigger renegotiation; Col 16, lines 19-23, a new call to RequestResources() specifying a different set of resource amounts than currently granted. The resource planner then performs renegotiation with the activity to change the resource reservation granted to the activity (as dynamic modification of at least a portion of the compute environment; see Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware).

Jones fails to specifically teach associating a trigger with the scheduled software object.

However, Arena teaches associating a trigger with the scheduled software object (Arena, Fig. 1 120, 110; [0039] lines 6-19, These pools are funded by an allocation of an initial principal amount between the two pools (as scheduled software object)…fifty percent (50%) of the funds are allocated to the beneficiary pool 120 and fifty percent (50%) are allocated to the annuitant pool 110…; [0047] lines 15-23, The trigger level may also be set at a fixed percentage greater than the total value of the principal (or current value of the investment) so that a predetermined percentage increase in the investment triggers a reallocation. When an overflow occurs and the program is designed to establish a new trigger level, the trigger level is established based on the new value of the beneficiary pool 120 (or total principal if based on the principal).    [0048] lines 3-4, the initial allocation associated with the trigger level.(as associating a trigger with the scheduled software object (i.e., scheduled allocation)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones with Arena because Arena’s teaching of associating the trigger to the scheduled allocation would have provided Jones’s system with the advantage and capability to allow the system to determine whether to reallocating the resources based on its associated trigger which improving the system efficiency and performance. 

	Both Jones and Arena fail to specifically teach dynamic modification of a priority of at least one of the one or more workload items.

However, Maergner teaches dynamic modification of a priority of at least one of the one or more workload items (Maergner, Col 3, dynamic adjustment of the allocation of resources of a computing environment to balance the workload of that environment; Col 10, lines 49-52, providing additional CPU capacity to the important workload. CPU resources dynamically move to the partitions where they are needed, as workload requirements change; Col 11, lines 23-25, When WLM has found a receiver service class missing goals due to CPU delay on a given partition that cannot be helped for one of the reasons listed above; Col 26, lines 50-56, Claim 1, at least one priority is dynamically adjusted by a workload manager considering workload goals of said at least one partition).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones and Arena with Maergner because Maergner’s teaching of adjusting/prioritizing the workload based on the workload requirements change would have provided Jones and Arena’s system with the advantage and capability to allow the system to adjusting the priority for ensuring the workload to reaching the processing goal in order to improving the system performance and efficiency.

As per claim 23, Jones, Arena and Maergner teach the invention according to claim 21 above. Jones further teaches causing utilization of a reservation associated with the processing of the one or more workload items (Jones, Fig. 2, items 34, 36, 38 does activity get requested resource, 40 use reserved resources (as utilization of a reservation); Fig. 23, 2331 perform service; Col 13, lines 10-13, the resource planner 62 must contact each of the resource providers to reserve the appropriate portion of the resources that has been granted to the activity; Col 5, lines 20-23, resource providers support operations such as allocating amounts of the resources; also see Fig. 25, 2511, 2532 and 2533); and 
wherein the causing dynamic modification of the at least portion of the compute environment (Jones, Col 16, lines 23-57, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92). The resource planner then contacts a selected activity to request a modification of the activity's resource usages (step 94 in FIG. 7B). For example, the resource planner may call the OnNeed() method of an activity to indicate that the activity needs to relinquish resources or the resource planner may call the OnAvailable() method to cause an activity to seek more resources. Further, policy may change, causing the SetImportance() method to be called, which may trigger renegotiation; Col 16, lines 19-23, a new call to RequestResources() specifying a different set of resource amounts than currently granted. The resource planner then performs renegotiation with the activity to change the resource reservation granted to the activity (as dynamic modification of at least a portion of the compute environment; see Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware). In addition, Maergner teaches causing dynamic modification of a priority associated with at least a portion of the reservation (Maergner, Col 3, dynamic adjustment of the allocation of resources of a computing environment to balance the workload of that environment; Col 10, lines 49-52, providing additional CPU capacity to the important workload. CPU resources dynamically move to the partitions where they are needed, as workload requirements change; Col 11, lines 23-25, When WLM has found a receiver service class missing goals due to CPU delay on a given partition that cannot be helped for one of the reasons listed above; Col 26, lines 50-56, Claim 1, at least one priority is dynamically adjusted by a workload manager considering workload goals of said at least one partition).

As per claim 24, Jones, Arena and Maergner teach the invention according to claim 21 above. Jones further teaches causing utilization of a reservation associated with the processing of the one or more workload items (Jones, Fig. 2, items 34, 36, 38 does activity get requested resource, 40 use reserved resources (as utilization of a reservation); Fig. 23, 2331 perform service; Col 13, lines 10-13, the resource planner 62 must contact each of the resource providers to reserve the appropriate portion of the resources that has been granted to the activity; Col 5, lines 20-23, resource providers support operations such as allocating amounts of the resources; also see Fig. 25, 2511, 2532 and 2533); and 
determining a trigger with the reservation, the trigger comprising at least one condition for firing (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation (as determine at least one trigger (i.e., triggering events) for the at least one compute job/activity); Fig. 7A, step 86; Col 16, lines 8-9, A number of different events may trigger such renegotiation, lines 14-16, Initially, the activity resource needs change enough to warrant renegotiation (as firing the trigger) (step 86 in FIG. 7A); 
wherein the causing dynamic modification of the at least portion of the compute environment comprises causing dynamic modification of a resource of at least one of the one or more workload items based at least on the monitoring indicating that the at least one condition for firing has been met (Jones, Col 16, lines 23-57, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92). The resource planner then contacts a selected activity to request a modification of the activity's resource usages (step 94 in FIG. 7B). For example, the resource planner may call the OnNeed() method of an activity to indicate that the activity needs to relinquish resources or the resource planner may call the OnAvailable() method to cause an activity to seek more resources. Further, policy may change, causing the SetImportance() method to be called, which may trigger renegotiation; Col 16, lines 19-23, a new call to RequestResources() specifying a different set of resource amounts than currently granted. The resource planner then performs renegotiation with the activity to change the resource reservation granted to the activity (as dynamic modification of at least a portion of the compute environment; see Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware).
In addition, Arena teaches associating a trigger with the reservation (Arena, Fig. 1 120, 110; [0039] lines 6-19, These pools are funded by an allocation of an initial principal amount between the two pools…fifty percent (50%) of the funds are allocated to the beneficiary pool 120 and fifty percent (50%) are allocated to the annuitant pool 110 (as reserved/allocated)…; [0047] lines 15-23, The trigger level may also be set at a fixed percentage greater than the total value of the principal (or current value of the investment) so that a predetermined percentage increase in the investment triggers a reallocation. When an overflow occurs and the program is designed to establish a new trigger level, the trigger level is established based on the new value of the beneficiary pool 120 (or total principal if based on the principal).  [0048] lines 3-4, the initial allocation associated with the trigger level (as associating a trigger with the reservation/allocation). Further, Maergner teaches dynamic modification of a priority of at least one of the one or more workload items(Maergner, Col 3, dynamic adjustment of the allocation of resources of a computing environment to balance the workload of that environment; Col 10, lines 49-52, providing additional CPU capacity to the important workload. CPU resources dynamically move to the partitions where they are needed, as workload requirements change; Col 11, lines 23-25, When WLM has found a receiver service class missing goals due to CPU delay on a given partition that cannot be helped for one of the reasons listed above; Col 26, lines 50-56, Claim 1, at least one priority is dynamically adjusted by a workload manager considering workload goals of said at least one partition).

As per claim 26, Jones, Arena and Maergner teach the invention according to claim 21 above. Jones further teaches causing placing, prior to the causing processing, at least some resources of the compute environment in a reserved state for the processing of the one or more workload items (Jones, Fig. 2, 34, 36 Activity negotiates with local resource planner for resource reservation (as including at least one resources in a reserved state) 38 does activity get requested resources Yes to 40 use reserved resource (as prior to processing placing the resource to a reserved state (i.e., reserving))).


Claims 22 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Arena and Maergner, as applied to claim 21 above, and further in view of Qiu et al. (US Pub. 2009/0094380 A1).
Qiu was cited in the previous Office Action.

As per claim 22, Jones, Arena and Maergner teach the invention according to claim 21 above. Jones further teaches the request has at least one requirement associated therewith (Jones, Abstract, lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 19, lines 2-9, receive one or more time-specific scheduling constrains…a deadline by which the block of code must complete execution (as requirement)); 
the monitoring the at least one performance attribute after causing the processing comprises monitoring the processing of the one or more workload items relative to the at least one requirement (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback (as monitoring and getting the feedback) helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation; Col 6, lines 40-42, The indications of urgency used by the scheduler to prioritize the execution of threads are time-sensitive  Col 14, lines 47-65, inform the resource planner that the indicated activity has transitioned to the specified importance (as monitoring relative to the at least one requirement, deadline/time-sensitive). This may trigger a resource negotiation…); and 
3the causing dynamic modification of the at least portion of the compute comprises causing dynamic modification of the compute environment to increase or enhance performance of at least one aspect of the compute environment (Jones, Col 16, lines 23-57, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92). The resource planner then contacts a selected activity to request a modification of the activity's resource usages (step 94 in FIG. 7B). For example, the resource planner may call the OnNeed() method of an activity to indicate that the activity needs to relinquish resources or the resource planner may call the OnAvailable() method to cause an activity to seek more resources. Further, policy may change, causing the SetImportance() method to be called, which may trigger renegotiation; Col 16, lines 19-23, a new call to RequestResources() specifying a different set of resource amounts than currently granted. The resource planner then performs renegotiation with the activity to change the resource reservation granted to the activity (as dynamic modification of at least a portion of the compute environment; see Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware; also see Col 14, lines 47-65, inform the resource planner that the indicated activity has transitioned to the specified importance (as monitoring relative to the at least one requirement, deadline/time-sensitive). This may trigger a resource negotiation (as to satisfying/enhance deadline/performance)).

Jones, Arena and Maergner fail to specifically teach the requirement is quality of service (QoS) requirement associated therewith the request.

However, Qiu teaches the requirement is quality of service (QoS) requirement associated therewith the request (Qiu, [0132] lines 1-4, A read/write request on a particular virtual block will result in a read/write operation on the corresponding physical block at the local buffer if the sector is available; [0151] lines 1-8, Since the storage at the cache storage servers is shared, based on the QoS requirement associated with each request/class, some initial storage usage upper boundary will be set. Within the boundary, storage will be provided by listening to the BALLOC operation to the permenant storage server. Beyond that boundary, the LRU (least recently used) replacement is employed for each client. The QoS requirement will be monitored based on the history recorded, more storage will be allocated if the service requirement cannot be met (as allocating the resources necessary to meet the at least one QoS requirement).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Arena and Maergner with Qiu because Qiu’s teaching of the QOS requirement associated with the request would have provided Jones, Arena and Maergner’s system with the advantage and capability to allow the system to easily determining different requirement for the jobs/requests which improving the system efficiency and performance. 

As per claim 28, Jones, Arena and Maergner teach the invention according to claim 21 above. Jones further teaches the request has at least one requirement associated therewith (Jones, Abstract, lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 19, lines 2-9, receive one or more time-specific scheduling constrains…a deadline by which the block of code must complete execution (as requirement)); 
5the causing processing of the at least one of the one or more workload items comprises assigning a first resource configuration to the at least portion of the compute environment for processing the at least one of the one or more workload items (Jones, Fig. 15A, CPU reservation 50% (as include configuration); Col 13, lines 10-13, the resource planner 62 must contact each of the resource providers to reserve the appropriate portion of the resources that has been granted to the activity; Col 5, lines 20-23, resource providers support operations such as allocating amounts of the resources; Abstract, lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 5, lines 32-40, each activity is associated with a single distinct executing program or application(as workload items). For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity…The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity; Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Col 5, lines 52-56, An activity reserves resources by requesting the reservation of a number of resources); 
the at least one performance attribute relates to processing of the one or more workload items relative to the at least one requirement (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation; Col 6, lines 40-42, The indications of urgency used by the scheduler to prioritize the execution of threads are time-sensitive  Col 14, lines 47-65, inform the resource planner that the indicated activity has transitioned to the specified importance (as relative to the at least one requirement, deadline/time-sensitive). This may trigger a resource negotiation…); and 
the causing dynamic modification of the at least portion of the compute environment comprises causing dynamic modification of the compute environment in order to assign a second resource configuration to the at least portion of the compute environment for processing of the one or more of the workload items (Jones, Fig. 6A, 78 are resource available, No, to 80 Are any lower importance actives using? Yes to 82, steal from lowest importance activity and grant resources; also see Col 15, lines 7-11, If the resources are not all available in the requested quantities, the resource planner checks whether any lower importance activities are using resources that are requested so that the resources may be reassigned to complete the resource reservation of the requesting activity (step 80 in FIG. 6A); Col 15, lines 14-19, If lower importance activities are using sought resources that have been requested by the higher importance requesting activity, these resources are reassigned to be granted to the higher importance requesting activity in order to completely satisfy the resource reservation request (as modification, that assign a second resource configuration (i.e., quantities of resources) that steal from lowest importance activity for processing)).

Jones fails to specifically teach the requirement is quality of service (QoS).

However, Qiu teaches the requirement is quality of service (QoS) requirement (Qiu, [0132] lines 1-4, A read/write request on a particular virtual block will result in a read/write operation on the corresponding physical block at the local buffer if the sector is available; [0151] lines 1-8, Since the storage at the cache storage servers is shared, based on the QoS requirement associated with each request/class, some initial storage usage upper boundary will be set. Within the boundary, storage will be provided by listening to the BALLOC operation to the permenant storage server. Beyond that boundary, the LRU (least recently used) replacement is employed for each client. The QoS requirement will be monitored based on the history recorded, more storage will be allocated if the service requirement cannot be met (as allocating the resources necessary to meet the at least one QoS requirement).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Arena and Maergner with Qiu because Qiu’s teaching of the QOS requirement associated with the request would have provided Jones, Arena and Maergner’s system with the advantage and capability to allow the system to easily determining different requirement for the jobs/requests which improving the system efficiency and performance. 

Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Arena and Maergner, as applied to claim 21 above, and further in view of Krum (US Patent. 6,618,820 B1) and Qiu et al. (US Pub. 2009/0094380 A1). 
Krum and Qiu were cited in the previous Office Action.

As per claim 27, Jones, Arena and Maergner teach the invention according to claim 21 above. Jones teaches causing at least one of the one or more workload items for processing (Jones, Fig. 2, 40 use reserved resources; Abstract, lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 5, lines 32-40, each activity is associated with a single distinct executing program or application(as workload items). For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity…The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity); and 
wherein: the performance attribute relates to at least one requirement (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation; Col 6, lines 40-42, The indications of urgency used by the scheduler to prioritize the execution of threads are time-sensitive;  Col 14, lines 47-65, inform the resource planner that the indicated activity has transitioned to the specified importance (as monitored performance attribute that is related to the at least one requirement, deadline/time-sensitive). This may trigger a resource negotiation); and 
the causing dynamic modification of the at least portion of the compute environment comprises causing dynamic modification of a resource of the at least one of the one or more workload items based at least on the monitoring indicating that the at least one requirement is not being met (Jones, Col 16, lines 23-57, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92). The resource planner then contacts a selected activity to request a modification of the activity's resource usages (step 94 in FIG. 7B). For example, the resource planner may call the OnNeed() method of an activity to indicate that the activity needs to relinquish resources or the resource planner may call the OnAvailable() method to cause an activity to seek more resources. Further, policy may change, causing the SetImportance() method to be called, which may trigger renegotiation; Col 16, lines 19-23, a new call to RequestResources() specifying a different set of resource amounts than currently granted. The resource planner then performs renegotiation with the activity to change the resource reservation granted to the activity (as dynamic modification of at least a portion of the compute environment; see Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware; also see Col 14, lines 47-65, inform the resource planner that the indicated activity has transitioned to the specified importance (as monitoring relative to the at least one requirement, deadline/time-sensitive). This may trigger a resource negotiation (as to satisfying/enhance deadline/performance)).
In addition, Maergner teaches dynamic modification of a priority of at least one of the one or more workload items (Maergner, Col 3, dynamic adjustment of the allocation of resources of a computing environment to balance the workload of that environment; Col 10, lines 49-52, providing additional CPU capacity to the important workload. CPU resources dynamically move to the partitions where they are needed, as workload requirements change; Col 11, lines 23-25, When WLM has found a receiver service class missing goals due to CPU delay on a given partition that cannot be helped for one of the reasons listed above; Col 26, lines 50-56, Claim 1, at least one priority is dynamically adjusted by a workload manager considering workload goals of said at least one partition).

Jones, Arena and Maergner fail to specifically teach causing placing at least one of the one or more workload items in a queue for processing, and one or more workload items within the queue.

However, Krum teaches causing placing at least one of the one or more workload items in a queue for processing, and one or more workload items within the queue (Krum, Col 4, lines 37-40, When a slave computer is assigned a job by the master computer, it may queue the assigned job if there is already the configured number of instances of the application program executing).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Arena and Maergner with Krum because Krum’s teaching of queuing the jobs would have provided Jones, Arena and Maergner’s system with the advantage and capability to easily manage the job execution which improving the system processing efficiency.

Jones, Arena, Maergner and Krum fail to specifically teach the requirement is quality of service (QoS) requirement.

However, Qiu teaches the requirement is quality of service (QoS) requirement (Qiu, [0132] lines 1-4, A read/write request on a particular virtual block will result in a read/write operation on the corresponding physical block at the local buffer if the sector is available; [0151] lines 1-8, Since the storage at the cache storage servers is shared, based on the QoS requirement associated with each request/class, some initial storage usage upper boundary will be set. Within the boundary, storage will be provided by listening to the BALLOC operation to the permenant storage server. Beyond that boundary, the LRU (least recently used) replacement is employed for each client. The QoS requirement will be monitored based on the history recorded, more storage will be allocated if the service requirement cannot be met (as allocating the resources necessary to meet the at least one QoS requirement).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Arena, Maergner and Krum with Qiu because Qiu’s teaching of the QOS requirement associated with the request would have provided Jones, Arena, Maergner and Krum’s system with the advantage and capability to allow the system to easily determining different requirement for the jobs/requests which improving the system efficiency and performance. 


Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Arena and Maergner, as applied to claim 21 above, and further in view of Hayes, JR. (US Pub. 2002/0198923 A1).
Hayes was cited in the previous Office Action.

As per claim 29, Jones, Arena and Maergner teach the invention according to claim 21 above. Jones further teaches the at least one performance attribute comprises a level of processing activity associated with at least one of the plurality of compute nodes (Jones, Col 16, lines 23-61, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92)…A final type of event that may trigger resource reservation renegotiation arises when a resource provider experiences persistent overload. FIG. 7C is a flowchart that illustrates the steps that are performed in such an instance. Initially, the resource provider detects a persistent overload condition (as a level of compute node processing activity (i.e., overload); also see Fig. 8, 108 resource providers within the computer system 104 (as compute node)); and 
the causing dynamic modification of the at least portion of the compute environment comprises causing dynamic modification of the compute environment (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback (as monitoring and getting the feedback) helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation; Col 16, lines 23-57, Resource reservation renegotiation may be also triggered (as execution of the trigger for modification) by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92). The resource planner then contacts a selected activity to request a modification of the activity's resource usages (step 94 in FIG. 7B). For example, the resource planner may call the OnNeed() method of an activity to indicate that the activity needs to relinquish resources or the resource planner may call the OnAvailable() method to cause an activity to seek more resources. Further, policy may change, causing the SetImportance() method to be called, which may trigger renegotiation; Col 16, lines 19-23, a new call to RequestResources() specifying a different set of resource amounts than currently granted. The resource planner then performs renegotiation with the activity to change the resource reservation granted to the activity (as modifications to the compute environment to be initiated)). 

Jones, Arena and Maergner fail to specifically teach the dynamic modification is in order to reduce a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload.

However, Hayes teaches the modification is in order to reduce a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload (Hayes, [0030] lines 9-15, The techniques disclosed herein use the execution window and the time interval to calculate the earliest time a job may run for each requesting client, and reduce the likelihood that large numbers of clients will attempt to run a job simultaneously. By spreading (i.e. load balancing) the resource distribution job over time, as will be described in detail below; [0049], The current time at which the server is performing the algorithm calculation is used within the algorithm, according to preferred embodiments, in order to further decrease the likelihood of many devices attempting to run the job simultaneously (as reduce a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload, (i.e., the devices selected/scheduled to run the job, see abstract, lines 1-5, improving the scheduling of execution of jobs for or by network-connected devices; and [0018] lines 2-6, determining whether a resource distribution job is available for a particular device; determining an interval over which the available job may be performed; and determining an earliest time in the interval when the job may be executed for the particular device). This may be illustrated with reference to the example scenario. Suppose that the calculation for each device in Class XYZ was performed instead with reference to the beginning of the job's execution window. The earliest execution time for each device might then be spread evenly over that 30-day period. However, if none of the devices in the class connects until the very end of the 30-day period, then all of them (or nearly all of them) would have reached their "earliest execution time", and each would be permitted to request job ABC (i.e., therefore reducing a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload is need), with the result that the spike in demand has not been alleviated after all. Therefore, preferred embodiments of the present invention perform the calculation of earliest execution time for each device when that device's work is being evaluated, and use the current time in this calculation; also see [0064] lines 13-16, The present invention, on the other hand, does not reject jobs but instead dynamically adjusts the earliest available start time of jobs to avoid system overload [Examiner noted: calculation of earliest execution time and dynamically adjusts the earliest available start time (as dynamic modification of the compute environment) in order to reduce a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Arena and Maergner with Hayes because Hayes’s teaching of reducing the likelihood of selecting many devices for processing would have provided Jones, Arena and Maergner’s system with the advantage and capability to minimize the chance of computing node for attempting to run the job simultaneously which improving the resource utilization efficiency.


Claim 30 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Arena, Maergner and Hayes, as applied to claim 29 above, and further in view of Chu et al. (US Pub. 2004/0151181 A1).
Chu was cited in the previous Office Action.

As per claim 30, Jones, Arena, Maergner and Hayes teach the invention according to claim 29 above. Jones further teaches the level of processing activity associated with at least one of the plurality of compute nodes comprises a level of processing activity associated with the at least one of the plurality of compute nodes during processing of the one or more workload items (Jones, Col 16, lines 23-61, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92)…A final type of event that may trigger resource reservation renegotiation arises when a resource provider experiences persistent overload. FIG. 7C is a flowchart that illustrates the steps that are performed in such an instance. Initially, the resource provider detects a persistent overload condition (as a level of compute node processing activity (i.e., overload during processing); also see Fig. 8, 108 resource providers within the computer system 104 (as compute node)); and 
6the causing dynamic modification of the compute environment (Jones, Col 16, lines 23-57, Resource reservation renegotiation may be also triggered (as execution of the trigger for modification) by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92). The resource planner then contacts a selected activity to request a modification of the activity's resource usages (step 94 in FIG. 7B). For example, the resource planner may call the OnNeed() method of an activity to indicate that the activity needs to relinquish resources or the resource planner may call the OnAvailable() method to cause an activity to seek more resources. Further, policy may change, causing the SetImportance() method to be called, which may trigger renegotiation; Col 16, lines 19-23, a new call to RequestResources() specifying a different set of resource amounts than currently granted. The resource planner then performs renegotiation with the activity to change the resource reservation granted to the activity (as modifications to the compute environment to be initiated)).
In addition, Hayes teaches the dynamic modification is in order to reduce a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload (Hayes, [0030] lines 9-15, The techniques disclosed herein use the execution window and the time interval to calculate the earliest time a job may run for each requesting client, and reduce the likelihood that large numbers of clients will attempt to run a job simultaneously. By spreading (i.e. load balancing) the resource distribution job over time, as will be described in detail below; [0049], The current time at which the server is performing the algorithm calculation is used within the algorithm, according to preferred embodiments, in order to further decrease the likelihood of many devices attempting to run the job simultaneously (as reduce a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload, (i.e., the devices selected/scheduled to run the job, see abstract, lines 1-5, improving the scheduling of execution of jobs for or by network-connected devices; and [0018] lines 2-6, determining whether a resource distribution job is available for a particular device; determining an interval over which the available job may be performed; and determining an earliest time in the interval when the job may be executed for the particular device). This may be illustrated with reference to the example scenario. Suppose that the calculation for each device in Class XYZ was performed instead with reference to the beginning of the job's execution window. The earliest execution time for each device might then be spread evenly over that 30-day period. However, if none of the devices in the class connects until the very end of the 30-day period, then all of them (or nearly all of them) would have reached their "earliest execution time", and each would be permitted to request job ABC (i.e., therefore reducing a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload is need), with the result that the spike in demand has not been alleviated after all. Therefore, preferred embodiments of the present invention perform the calculation of earliest execution time for each device when that device's work is being evaluated, and use the current time in this calculation; also see [0064] lines 13-16, The present invention, on the other hand, does not reject jobs but instead dynamically adjusts the earliest available start time of jobs to avoid system overload [Examiner noted: calculation of earliest execution time and dynamically adjusts the earliest available start time (as dynamic modification of the compute environment) in order to reduce a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload]).

Jones, Arena, Maergner and Hayes fail to specifically teach reducing a priority associated with the at least one compute node relative to others of the plurality of compute nodes.

However, Chu teaches reducing a priority associated with the at least one compute node relative to others of the plurality of compute nodes (Chu, [0081], If the number of root-BM within a single multi-purpose node exceeds the threshold number, the value of the Priority Processing field may be reduced so that the likelihood that the BM in the multi-purpose node would be less likely to be selected to be the root BM. The threshold values are implementation specific. That is, bigger nodes maybe able to support more root BMs than smaller multi-purpose nodes. By setting Priority Processing field to a lower priority, a node will decrease its chance to become the root, but it may still be elected as a root BM).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Arena, Maergner and Hayes with Chu because Chu’s teaching of reducing the likelihood of selecting node based on setting the lower priority would have provided Jones, Arena, Maergner and Hayes’s system with the advantage and capability to minimize the chance of selecting the node to become the root which improving the system efficiency.


Claim 31 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Arena, Maergner and Hayes, as applied to claim 29 above, and further in view of Horspool et al. (US Patent. 6,538,994 B1)
	Horspool was cited in the IDS filed 11/18/2022.

As per claim 31, Jones, Arena, Maergner and Hayes teach the invention according to claim 29 above. Jones further teaches wherein the level of processing activity associated with at least one of the plurality of compute nodes (Jones, Col 16, lines 23-61, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92)…A final type of event that may trigger resource reservation renegotiation arises when a resource provider experiences persistent overload. FIG. 7C is a flowchart that illustrates the steps that are performed in such an instance. Initially, the resource provider detects a persistent overload condition (as a level of compute node processing activity (i.e., overload during processing); also see Fig. 8, 108 resource providers within the computer system 104 (as compute node)).

Jones, Arena, Maergner and Hayes fail to specifically teach a level of data swapping associated with the at least one of the plurality of compute nodes.

However, Horspool teaches a level of data swapping associated with the at least one of the plurality of compute nodes (Horspool, Abstract, A data connection between two network stations (as compute node) such as an Ethernet hub and an end station which are both capable of exchanging data at the higher of two rates, the higher rate being selected by an auto-negotiation process, is monitored for the occurrence of error represented by a symbol representing the start of a data packet immediately followed by an idle symbol).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Arena, Maergner and Hayes with Horspool because Horspool’s teaching of monitoring the level of data swapping/exchanging for the transmission between different network stations would have provided Jones, Arena, Maergner and Hayes’s system with the advantage and capability to detecting any potential errors based on the monitoring which improving the system performance and reliability (see Horspool, Col 1, line 66- Col 2, line 3, monitoring of specific errors, the quality of the connection and, should the error rate).


Claim 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Arena and Maergner, as applied to claim 21 above, and further in view of Kriegsman et al. (US Patent. 7,890,571 B1) and Hayes, JR. (US Pub. 2002/0198923 A1).
Kriegsman and Hayes were cited in the previous Office Action.

As per claim 32, Jones, Arena and Maergner teach the invention according to claim 21 above. Jones further teaches determining a trigger with at least one of the plurality of compute nodes, the trigger comprising at least one condition for firing, the at least one condition for firing comprising a level of processing activity associated with at least one of the plurality of compute nodes (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation (as determine at least one trigger (i.e., triggering events) for the at least one compute job/activity); Fig. 7A, step 86; Col 16, lines 23-61, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92)…A final type of event that may trigger resource reservation renegotiation arises when a resource provider experiences persistent overload. FIG. 7C is a flowchart that illustrates the steps that are performed in such an instance. Initially, the resource provider detects a persistent overload condition (as a level of compute node processing activity (i.e., overload); also see Fig. 8, 108 resource providers within the computer system 104 (as compute node);
the at least one performance attribute comprises the level of processing activity associated with at least one of the plurality of compute nodes (Jones, Col 16, lines 23-61, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92)…A final type of event that may trigger resource reservation renegotiation arises when a resource provider experiences persistent overload. FIG. 7C is a flowchart that illustrates the steps that are performed in such an instance. Initially, the resource provider detects a persistent overload condition (as a level of compute node processing activity (i.e., overload); also see Fig. 8, 108 resource providers within the computer system 104 (as compute node)); and 
the causing dynamic modification of the at least portion of the compute environment responsive to the monitoring determining that the level of processing activity associated with at least one of the plurality of compute nodes has been met or exceeded (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback (as monitoring and getting the feedback) helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation; Col 16, lines 23-57, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92). The resource planner then contacts a selected activity to request a modification of the activity's resource usages (step 94 in FIG. 7B). For example, the resource planner may call the OnNeed() method of an activity to indicate that the activity needs to relinquish resources or the resource planner may call the OnAvailable() method to cause an activity to seek more resources. Further, policy may change, causing the SetImportance() method to be called, which may trigger renegotiation; Col 16, lines 19-23, a new call to RequestResources() specifying a different set of resource amounts than currently granted. The resource planner then performs renegotiation with the activity to change the resource reservation granted to the activity (as modifications to the compute environment to be initiated)). 

Jones, Arena and Maergner fail to specifically teach associating a trigger with at least one of the plurality of compute nodes.

However, Kriegsman teaches associating a trigger with at least one of the plurality of compute nodes (Kriegsman, Claim 1, each programmable rule defining a triggering event associated with its corresponding cache server).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Arena and Maergner with Kriegsman because Kriegsman’s teaching of associating the trigger to a node/server would have provided Jones, Arena and Maergner’s system with the advantage and capability to allow the system to easily determining the different triggering events that related to different nodes in order to improve the system performance and efficiency.

Jones, Arena, Maergner and Kriegsman fail to specifically teach the dynamic modification causing reduction of a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload, the causing reduction responsive to the monitoring.

However, Hayes teaches the modification causing reduction of a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload, the causing reduction responsive to the monitoring (Hayes, [0030] lines 9-15, The techniques disclosed herein use the execution window and the time interval to calculate the earliest time a job may run for each requesting client, and reduce the likelihood that large numbers of clients will attempt to run a job simultaneously. By spreading (i.e. load balancing) the resource distribution job over time, as will be described in detail below; [0049], The current time at which the server is performing the algorithm calculation is used within the algorithm, according to preferred embodiments, in order to further decrease the likelihood of many devices attempting to run the job simultaneously (as reduce a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload, (i.e., the devices selected/scheduled to run the job, see abstract, lines 1-5, improving the scheduling of execution of jobs for or by network-connected devices; and [0018] lines 2-6, determining whether a resource distribution job is available for a particular device; determining an interval over which the available job may be performed; and determining an earliest time in the interval when the job may be executed for the particular device). This may be illustrated with reference to the example scenario. Suppose that the calculation for each device in Class XYZ was performed instead with reference to the beginning of the job's execution window. The earliest execution time for each device might then be spread evenly over that 30-day period. However, if none of the devices in the class connects until the very end of the 30-day period, then all of them (or nearly all of them) would have reached their "earliest execution time", and each would be permitted to request job ABC (i.e., therefore reducing a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload is need), with the result that the spike in demand has not been alleviated after all. Therefore, preferred embodiments of the present invention perform the calculation of earliest execution time for each device when that device's work is being evaluated (as causing reduction responsive to the monitoring), and use the current time in this calculation; also see [0064] lines 13-16, The present invention, on the other hand, does not reject jobs but instead dynamically adjusts the earliest available start time of jobs to avoid system overload [Examiner noted: calculation of earliest execution time and dynamically adjusts the earliest available start time (as dynamic modification of the compute environment) in order to reduce a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload])).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Arena, Maergner and Kriegsman with Hayes because Hayes’s teaching of reducing the likelihood of selecting many devices for processing would have provided Jones, Arena, Maergner and Kriegsman’s system with the advantage and capability to minimize the chance of computing node for attempting to run the job simultaneously which improving the resource utilization efficiency.


Claims 33-36 and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones et al. (US Patent 6,003,061) in view of Maergner et al. (US Patent. 6,651,125 B2) and further in view of Becka et al. (US Pub. 2003/0074090 A1).
Jones, Maergner and Becka were cited in the previous Office Action.

As per claim 33, Jones teaches the invention substantially as claimed including A method of operating a compute environment comprising a plurality of compute nodes under common administrative control (Jones, Fig. 8, 104 computing systems (as compute nodes of compute environment); Fig. 24, 2400; Col 4, lines 60-62, The resource management mechanism (as common administrative control) utilizes dynamic feedback to adapt to changing resource availability and resource requirements; Col 16, lines 8-11 A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation), the method comprising: 
receiving a request for processing one or more workload items, the request comprising data indicative of a required level of processing performance (Jones, Fig. 25, 2520 request, 2521 client thread urgency; Abstract, lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 5, lines 32-40, each activity is associated with a single distinct executing program or application(as workload items). For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity…The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity; Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Col 19, lines 5-8, each identify the thread for which they are submitted and specify, for a block of code about to be executed by that thread, a deadline by which the block of code must complete execution ("deadline") (as required level of processing performance for satisfying deadline); also see Col 6, lines 20-21, specifies an absolute deadline for a specified quantity of work);
causing processing of at least one of the one or more workload items submitted within the request using at least a portion of the compute environment (Jones, Fig. 2, items 34, 36, 38 does activity get requested resource, 40 use reserved resources; Fig. 23, 2331 perform service; Col 13, lines 10-13, the resource planner 62 must contact each of the resource providers to reserve the appropriate portion of the resources that has been granted to the activity; Col 5, lines 20-23, resource providers support operations such as allocating amounts of the resources (as include using at least a portion of the compute environment); also see Fig. 25, 2511, 2532 and 2533; 
monitoring one or more events after causing the processing (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback (as monitoring and getting the feedback) helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation; also see Col 16, lines 58-64, A final type of event that may trigger resource reservation renegotiation arises when a resource provider experiences persistent overload. FIG. 7C is a flowchart that illustrates the steps that are performed in such an instance. Initially, the resource provider detects a persistent overload condition (as performance attribute)); and 
based at least on the monitored one or more events, causing dynamic modification (Jones, Col 16, lines 23-57, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92). The resource planner then contacts a selected activity to request a modification of the activity's resource usages (step 94 in FIG. 7B). For example, the resource planner may call the OnNeed() method of an activity to indicate that the activity needs to relinquish resources or the resource planner may call the OnAvailable() method to cause an activity to seek more resources. Further, policy may change, causing the SetImportance() method to be called, which may trigger renegotiation; Col 16, lines 19-23, a new call to RequestResources() specifying a different set of resource amounts than currently granted. The resource planner then performs renegotiation with the activity to change the resource reservation granted to the activity (as dynamic modification of at least a portion of the compute environment; see Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware).
a priority associated with the request (Jones, Fig. 25, 2520 request, 2521 client thread urgency);
causing utilization of a reservation associated with the processing of the one or more workload items (Jones, Fig. 2, items 34, 36, 38 does activity get requested resource, 40 use reserved resources (as utilization of a reservation); Fig. 23, 2331 perform service; Col 13, lines 10-13, the resource planner 62 must contact each of the resource providers to reserve the appropriate portion of the resources that has been granted to the activity; Col 5, lines 20-23, resource providers support operations such as allocating amounts of the resources; also see Fig. 25, 2511, 2532 and 2533); and 
determining a trigger with the reservation, the trigger comprising at least one condition for firing (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation (as determine at least one trigger (i.e., triggering events) for the at least one compute job/activity); Fig. 7A, step 86; Col 16, lines 8-9, A number of different events may trigger such renegotiation, lines 14-16, Initially, the activity resource needs change enough to warrant renegotiation (as firing the trigger) (step 86 in FIG. 7A); 
wherein the causing dynamic modification based at least on the monitored one or more events, comprises causing dynamic modification of a resource of at least one of the one or more workload items based at least on the monitoring indicating that the at least one condition for firing has been met (Jones, Col 16, lines 23-57, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92). The resource planner then contacts a selected activity to request a modification of the activity's resource usages (step 94 in FIG. 7B). For example, the resource planner may call the OnNeed() method of an activity to indicate that the activity needs to relinquish resources or the resource planner may call the OnAvailable() method to cause an activity to seek more resources. Further, policy may change, causing the SetImportance() method to be called, which may trigger renegotiation; Col 16, lines 19-23, a new call to RequestResources() specifying a different set of resource amounts than currently granted. The resource planner then performs renegotiation with the activity to change the resource reservation granted to the activity (as dynamic modification of at least a portion of the compute environment; see Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware).

Jones fails to specifically teach when performing the dynamic modification, it is for dynamic modification of at least a priority.

However, Maergner teaches when performing the dynamic modification, it is for dynamic modification of at least a priority (Maergner, Fig. 9, 906 priority request; Col 11, lines 23-25, When WLM has found a receiver service class missing goals due to CPU delay on a given partition that cannot be helped for one of the reasons listed above; Col 26, lines 50-56, Claim 1, at least one priority is dynamically adjusted by a workload manager considering workload goals of said at least one partition).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones with Maergner because Maergner’s teaching of adjusting/prioritizing the workload based on the workload requirements change would have provided Jones’s system with the advantage and capability to allow the system to adjusting the priority for ensuring the workload to reaching the processing goal in order to improving the system performance and efficiency.

Jones and Maergner fail to specifically teach associating a trigger with the reservation.

However, Becka teaches associating a trigger with the reservation (Becka, [0043] lines 2-5, the rule has appropriate triggers defined for a specific event source type. For example, the rule may be defined with appropriate triggers for a task activity object; [0070] lines 1-6,  User interface screen portion 420 includes a Rules folder. The Rules folder includes a listing of four rules that have been generated. A rule within the Rule folder of user interface screen portion 420 may be bound to a task or other suitable system object) by dragging the particular rule icon to the particular task); [0092] lines 1-3, resource assignments to workflow activities; [0038] lines 1-4, triggers can be grouped together in a trigger set. A trigger set can have a "type" that indicates that the trigger set contains triggers that only apply to a single system object type; also see [0089] lines 1-7, resources 570…each of which can be assigned to activities…As the workflow activity participants represent those resources 570 that are responsible for the workflow activity during a particular state (as resource assignment/reservation); [0097] lines 1-6, Rules/Rulesets for a workflow state enable automation actions to be incorporated into the workflow. As described above, rules can be based on events and conditions that occur in the system. As defined for a particular workflow state, rules/rulesets can be used in a variety of ways. In a simple example, a rule can be used to simply notify a resource that a workflow state deliverable has been completed [Examiner noted: the resource assignments to workflow activities (as reservation), and the trigger/rule are associated/bounded (see [0070], and [0043] rule may be defined with appropriate triggers for a task activity object) with workflow activities (see [0106] activity (e.g., task)), and when the resource that a workflow state deliverable has been completed, the rule/trigger will be triggered, therefore, the rule/trigger is associated with reservation/resource assignment, please note the reservation was taught by Jones]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones and Maergner with Becka because Becka’s teaching of attaching/bound/associating the trigger to a task activity that is related to the resource assignment/reservation would have provided Jones and Maergner’s system with the advantage and capability to allow the system to easily manage the different triggering events based on the different trigger attributes in order to improve the system performance and efficiency.

As per claim 34, Jones, Maergner and Becka teach the invention according to claim 33 above. Jones further teaches the compute environment further comprises at least one of a computerized workload manager process or computerized scheduler process (Jones, Fig. 6A, 74 resource planner receives request for resources, 76 are resource available? YES to 78 Grant resources (as causing based on receiving the request); Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Col 5, lines 52-56, An activity reserves resources by requesting the reservation of a number of resources from the resource planner; Col 5, lines 38-45,  A "resource planner" is a program (as at least one of a computerized workload manager process or a computerized scheduler process) that arbitrates access to the resources of a machine amongst different activities. The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity); and 
the priority associated with the request is based at least on a user-specified parameter relating to configuration of the at least one of a computerized workload manager process or computerized scheduler process (Jones, Fig. 25, client, 2511,  2520 request, 2521 client thread urgency; Col 6, lines 10-14, scheduling the use of a resource corresponding to processor time. The scheduler uses a unified urgency indicator to schedule the execution of each of a plurality of threads present in a computer system; lines 18-24, the scheduler maintains an urgency indicator for each thread based either on a time-specific scheduling constraint that specifies an absolute deadline for a specified quantity of work or on a time-general scheduling constraint that specifies a percentage of processor time to be dedicated to the thread (as configuring the scheduling process based on urgency indicator); Fig. 6a; also see Col 29, lines 24-28, Claim 1, each consumer entity may request the commitment of a share of the resource, and wherein the method utilizes representations of resource usage policy, present commitments of shares of the resource, and present commitments of specified amounts of the resource over specified periods of time; lines 49-51, each entity may further request the commitment of a specified amount of the resource over a specified period of time (as time-specific scheduling), see Fig. 25, client; [Examiner noted: the priority associated with the request is based at least on a user-specified parameter (i.e., specified-period of time, time-specific scheduling as by the entity/client (as user)]). 

As per claim 35, Jones, Maergner and Becka teach the invention according to claim 33 above. Jones further teaches wherein the priority associated with the request is based at least on parameter relating to the required level of processing performance (Jones, Fig. 25, client, 2511,  2520 request, 2521 client thread urgency; Col 6, lines 18-24, the scheduler maintains an urgency indicator for each thread based either on a time-specific scheduling constraint that specifies an absolute deadline (as required level of performance, i.e., deadline) for a specified quantity of work or on a time-general scheduling constraint that specifies a percentage of processor time to be dedicated to the thread (as configuring the scheduling process based on urgency indicator; lines 40-50, the indications of urgency used by the scheduler to prioritize the execution of threads are time-sensitive, and reflect the importance of executing a thread at a particular time rather than solely the overall importance of a thread).

As per claim 36, Jones, Maergner and Becka teach the invention according to claim 35 above. Jones further teaches wherein the parameter relating to a required level of performance for processing the request comprises a user-specified parameter which is set using at least a computerized user process in data communication with the compute environment (Jones, Fig. 25, client, 2511 send request (as computerized user process in data communication from the client) to execute server thread,  2520 request, 2521 client thread urgency (as include user-specified parameter); Col 6, lines 18-24, the scheduler maintains an urgency indicator for each thread based either on a time-specific scheduling constraint that specifies an absolute deadline (as required level of performance, i.e., deadline) for a specified quantity of work or on a time-general scheduling constraint that specifies a percentage of processor time to be dedicated to the thread; lines 40-50, the indications of urgency used by the scheduler to prioritize the execution of threads are time-sensitive, and reflect the importance of executing a thread at a particular time rather than solely the overall importance of a thread; also see Fig. 6a; Col 29, lines 24-28, Claim 1, each consumer entity may request the commitment of a share of the resource, and wherein the method utilizes representations of resource usage policy, present commitments of shares of the resource, and present commitments of specified amounts of the resource over specified periods of time; lines 49-51, each entity may further request the commitment of a specified amount of the resource over a specified period of time (as time-specific scheduling), see Fig. 25, client; [Examiner noted: a user-specified parameter (i.e., specified-period of time, time-specific scheduling as by the entity/client (as user)]). 

As per claim 40, Jones, Maergner and Becka teaches the invention according to claim 33 above. Jones further teaches causing utilization of a reservation associated with the processing of the one or more workload items (Jones, Fig. 2, items 34, 36, 38 does activity get requested resource, 40 use reserved resources (as utilization of a reservation); Fig. 23, 2331 perform service; Col 13, lines 10-13, the resource planner 62 must contact each of the resource providers to reserve the appropriate portion of the resources that has been granted to the activity; Col 5, lines 20-23, resource providers support operations such as allocating amounts of the resources; also see Fig. 25, 2511, 2532 and 2533); and 
wherein the causing dynamic modification of reservation (Jones, Col 16, lines 23-57, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92). The resource planner then contacts a selected activity to request a modification of the activity's resource usages (step 94 in FIG. 7B). For example, the resource planner may call the OnNeed() method of an activity to indicate that the activity needs to relinquish resources or the resource planner may call the OnAvailable() method to cause an activity to seek more resources. Further, policy may change, causing the SetImportance() method to be called, which may trigger renegotiation; Col 16, lines 19-23, a new call to RequestResources() specifying a different set of resource amounts than currently granted. The resource planner then performs renegotiation with the activity to change the resource reservation granted to the activity (as dynamic modification of at least a portion of the compute environment; see Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware).
In addition, Maergner teaches causing dynamic modification of a priority associated with the reservation (Maergner, Col 3, dynamic adjustment of the allocation of resources of a computing environment to balance the workload of that environment; Col 10, lines 49-52, providing additional CPU capacity to the important workload. CPU resources dynamically move to the partitions where they are needed, as workload requirements change; Col 11, lines 23-25, When WLM has found a receiver service class missing goals due to CPU delay on a given partition that cannot be helped for one of the reasons listed above; Col 26, lines 50-56, Claim 1, at least one priority is dynamically adjusted by a workload manager considering workload goals of said at least one partition).


Claims 37-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Maergner and Becka, as applied to claim 33 above, and further in view of Qiu et al. (US Pub. 2009/0094380 A1).
Qiu was cited in the previous Office Action.

As per claim 37, Jones, Maergner and Becka teach the invention according to claim 33 above. Jones further teaches receiving a request having at least one requirement associated therewith (Jones, Abstract, lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 19, lines 2-9, receive one or more time-specific scheduling constrains…a deadline by which the block of code must complete execution (as requirement));
the causing processing of the at least one of the one or more workload items comprises assigning a first priority to the at least one of the one or more workload items (Jones, Fig. 25, client, 2511,  2520 request, 2521 client thread urgency (as assigning first priority); Col 6, lines 18-24, the scheduler maintains an urgency indicator for each thread based either on a time-specific scheduling constraint that specifies an absolute deadline (as required level of performance, i.e., deadline) for a specified quantity of work or on a time-general scheduling constraint that specifies a percentage of processor time to be dedicated to the thread); 
the monitoring one or more events after causing the processing comprises monitoring the processing of the one or more workload items relative to the at least one requirement (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback (as monitoring and getting the feedback) helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation; Col 6, lines 40-42, The indications of urgency used by the scheduler to prioritize the execution of threads are time-sensitive  Col 14, lines 47-65, inform the resource planner that the indicated activity has transitioned to the specified importance (as monitoring relative to the at least one requirement, deadline/time-sensitive). This may trigger a resource negotiation…).
In addition, Maergner teaches the causing dynamic modification of at least a priority associated with the request comprises causing dynamic modification of the first priority (Maergner, Col 3, dynamic adjustment of the allocation of resources of a computing environment to balance the workload of that environment; Col 10, lines 49-52, providing additional CPU capacity to the important workload. CPU resources dynamically move to the partitions where they are needed, as workload requirements change; Col 11, lines 23-25, When WLM has found a receiver service class missing goals due to CPU delay on a given partition that cannot be helped for one of the reasons listed above; Col 26, lines 50-56, Claim 1, at least one priority is dynamically adjusted by a workload manager considering workload goals of said at least one partition (as prioritize processing in order to achieve the workload goal)).

Jones, Maergner and Becka fail to specifically teach the requirement is quality of service (QoS) requirement.

However, Qiu teaches the requirement is quality of service (QoS) requirement (Qiu, [0132] lines 1-4, A read/write request on a particular virtual block will result in a read/write operation on the corresponding physical block at the local buffer if the sector is available; [0151] lines 1-8, Since the storage at the cache storage servers is shared, based on the QoS requirement associated with each request/class, some initial storage usage upper boundary will be set. Within the boundary, storage will be provided by listening to the BALLOC operation to the permenant storage server. Beyond that boundary, the LRU (least recently used) replacement is employed for each client. The QoS requirement will be monitored based on the history recorded, more storage will be allocated if the service requirement cannot be met (as allocating the resources necessary to meet the at least one QoS requirement).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Maergner and Becka with Qiu because Qiu’s teaching of the QOS requirement associated with the request would have provided Jones, Maergner and Becka’s system with the advantage and capability to allow the system to easily determining different requirement for the jobs/requests which improving the system efficiency and performance. 

As per claim 38, Jones, Maergner, Becka and Qiu teach the invention according to claim 37 above. Maergner further teaches wherein the causing dynamic modification of the first priority comprises increasing the first priority of the at least one of the one or more workload items to a second priority, the second priority greater than the first priority (Maergner, Col 3, dynamic adjustment of the allocation of resources of a computing environment to balance the workload of that environment; Col 10, lines 49-52, providing additional CPU capacity to the important workload. CPU resources dynamically move to the partitions where they are needed, as workload requirements change; Col 11, lines 23-25, When WLM has found a receiver service class missing goals due to CPU delay on a given partition that cannot be helped for one of the reasons listed above; Col 26, lines 50-56, Claim 1, at least one priority is dynamically adjusted (as increasing to second priority) by a workload manager considering workload goals of said at least one partition).

As per claim 39, Jones, Maergner, Becka and Qiu teach the invention according to claim 37 above. Maergner teaches wherein the causing dynamic modification of the first priority comprises dynamic modification of at least part of a computerized scheduler process associated with the compute environment (Maergner, Col 3, dynamic adjustment of the allocation of resources of a computing environment to balance the workload of that environment; Col 10, lines 49-52, providing additional CPU capacity to the important workload (as dynamic modification of at least part of a computerized scheduler process associated with the compute environment). CPU resources dynamically move to the partitions where they are needed, as workload requirements change; Col 11, lines 23-25, When WLM has found a receiver service class missing goals due to CPU delay on a given partition that cannot be helped for one of the reasons listed above; Col 26, lines 50-56, Claim 1, at least one priority is dynamically adjusted by a workload manager considering workload goals of said at least one partition).


Claims 43, 47 and 49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones et al. (US Patent 6,003,061) in view of Kriegsman et al. (US Patent. 7,890,571 B1) and further in view of Hayes, JR. (US Pub. 2002/0198923 A1; hereafter Hayes).
Jones, Kriegsman and Hayes were cited in the previous Office Action.

As per claim 43, Jones teaches the invention substantially as claimed including A method of operating a compute environment comprising a plurality of resources including a plurality of compute nodes (Jones, Fig. 8, 104 computing systems (as compute nodes of compute environment); Fig. 24, 2400; Col 4, lines 60-62, The resource management mechanism (as common administrative control) utilizes dynamic feedback to adapt to changing resource availability and resource requirements; Col 16, lines 8-11 A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation), the method comprising: 
determining a trigger, the trigger comprising at least one attribute relating to a level of compute node processing activity (Jones, Col 16, lines 23-61, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92)…A final type of event that may trigger resource reservation renegotiation arises when a resource provider experiences persistent overload. FIG. 7C is a flowchart that illustrates the steps that are performed in such an instance. Initially, the resource provider detects a persistent overload condition (as trigger comprising at least one attribute relating to a level of compute node processing activity (i.e., overload); also see Fig. 8, 108 resource providers within the computer system 104 (as compute node)); 
monitoring the level of compute node processing activity for the at least one of the plurality of compute nodes (Jones, Fig. 8, computer systems (as nodes); Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback (as monitoring and getting the feedback) helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation (as monitoring the level of compute node processing activity for the at least one compute node); also see Col 16, lines 58-64, A final type of event that may trigger resource reservation renegotiation arises when a resource provider experiences persistent overload. FIG. 7C is a flowchart that illustrates the steps that are performed in such an instance. Initially, the resource provider detects a persistent overload condition); and
based at least on the monitored level of compute node processing activity meeting at least one prescribed criterion, causing the execution of the trigger, the execution causing one or more modifications to the compute environment to be initiated, wherein the one or more modifications to the compute environment comprise modification (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback (as monitoring and getting the feedback) helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation; Col 16, lines 23-57, Resource reservation renegotiation may be also triggered (as execution of the trigger for modification) by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92). The resource planner then contacts a selected activity to request a modification of the activity's resource usages (step 94 in FIG. 7B). For example, the resource planner may call the OnNeed() method of an activity to indicate that the activity needs to relinquish resources or the resource planner may call the OnAvailable() method to cause an activity to seek more resources. Further, policy may change, causing the SetImportance() method to be called, which may trigger renegotiation; Col 16, lines 19-23, a new call to RequestResources() specifying a different set of resource amounts than currently granted. The resource planner then performs renegotiation with the activity to change the resource reservation granted to the activity (as modifications to the compute environment to be initiated)).

Jones fails to specifically teach creating a trigger and associating the trigger with at least one of the plurality of compute nodes.

	However, Kriegsman teaches creating a trigger and associating the trigger with at least one of the plurality of compute nodes (Kriegsman, Col 4, lines 7-11, The programmable script 36 can be a set of JavaScript instructions provided by a programmer. The script 36 can thus cause the cache manager 24 to update selected constituent objects of a web page upon the occurrence of a programmer-defined triggering event (as creating a trigger by programmer); Col 5, lines 45-48,  implementing programmable rules executing on each of the plurality of cache servers, each programmable rule defining a triggering event associated with its corresponding cache server (as associating the trigger with at least one of the plurality of compute nodes); also see Fig. 1, 14 cache-server)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones with Kriegsman because Kriegsman’s teaching of associating the trigger to a node/server would have provided Jones’s system with the advantage and capability to allow the system to easily determining the different triggering events that related to different nodes in order to improve the system performance and efficiency.

Jones and Kriegsman fail to specifically teach the modification is in order to reduce a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload and wherein the modification in order to reduce a likelihood that the at least one compute node will be subsequently selected for processing workload comprises a dynamic modification to one of a (i) computerized workload manager process of the compute environment, or (ii) computerized scheduler process of the compute environment

However, Hayes teaches the modification is in order to reduce a likelihood that the at least one compute node will be subsequently selected for processing workload and wherein the modification in order to reduce a likelihood that the at least one compute node will be subsequently selected for processing workload comprises a dynamic modification to one of a (i) computerized workload manager process of the compute environment, or (ii) computerized scheduler process of the compute environment (Hayes, [0019] lines 1-8,  improving resource distribution to network-connected devices by: determining whether a resource distribution job is available for a particular device; determining an interval over which the available job may be performed; and determining an earliest time in the interval when the job may be executed for the particular device. The technique may further comprise requesting that the available job be performed for or by the particular device if the earliest time has been reached; [0030] lines 9-15, The techniques disclosed herein use the execution window and the time interval to calculate the earliest time a job may run for each requesting client, and reduce the likelihood that large numbers of clients will attempt to run a job simultaneously. By spreading (i.e. load balancing) the resource distribution job over time, as will be described in detail below; [0049], The current time at which the server is performing the algorithm calculation is used within the algorithm, according to preferred embodiments, in order to further decrease the likelihood of many devices attempting to run the job simultaneously (as reduce a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload, (i.e., the devices selected/scheduled to run the job, see abstract, lines 1-5, improving the scheduling of execution of jobs for or by network-connected devices; and [0018] lines 2-6, determining whether a resource distribution job is available for a particular device; determining an interval over which the available job may be performed; and determining an earliest time in the interval when the job may be executed for the particular device). This may be illustrated with reference to the example scenario. Suppose that the calculation for each device in Class XYZ was performed instead with reference to the beginning of the job's execution window. The earliest execution time for each device might then be spread evenly over that 30-day period. However, if none of the devices in the class connects until the very end of the 30-day period, then all of them (or nearly all of them) would have reached their "earliest execution time", and each would be permitted to request job ABC (i.e., therefore reducing a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload is needed), with the result that the spike in demand has not been alleviated after all. Therefore, preferred embodiments of the present invention perform the calculation of earliest execution time for each device when that device's work is being evaluated, and use the current time in this calculation; also see [0064] lines 13-16, The present invention, on the other hand, does not reject jobs but instead dynamically adjusts the earliest available start time of jobs to avoid system overload [Examiner noted: calculation of earliest execution time and dynamically adjusts the earliest available start time (as dynamic modification to computerized scheduler process of the compute environment) which is for reducing a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones and Kriegsman with Hayes because Hayes’s teaching of reducing the likelihood of selecting many devices for processing would have provided Jones and Kriegsman’s system with the advantage and capability to minimize the chance of computing node for attempting to run the job simultaneously which improving the resource utilization efficiency.

As per claim 47, Jones, Kriegsman and Hayes teach the invention according to claim 43 above. Kriegsman further teaches creating a software function via a user input to a computerized user process in data communication with the compute environment (Kriegsman, Col 4, lines 7-11, The programmable script 36 can be a set of JavaScript instructions provided by a programmer. The script 36 can thus cause the cache manager 24 to update selected constituent objects of a web page upon the occurrence of a programmer-defined triggering event (as creating a trigger by programmer); Col 5, lines 45-48,  implementing programmable rules executing on each of the plurality of cache servers, each programmable rule defining a triggering event associated with its corresponding cache server; also see Fig. 1, 14 cache-server; and Col 4 lines 10-15).

As per claim 49, Jones, Kriegsman and Hayes teach the invention according to claim 43 above. Hayes further teaches wherein the modification in order to reduce a likelihood that the at least one compute node will be subsequently selected for processing workload comprises a modification in order to reduce a likelihood that the at least one compute node will be subsequently selected for processing of a particular type of workload (Hayes, [0049] lines 1-19, The current time at which the server is performing the algorithm calculation is used within the algorithm, according to preferred embodiments, in order to further decrease the likelihood of many devices attempting to run the job simultaneously. This may be illustrated with reference to the example scenario. Suppose that the calculation for each device in Class XYZ was performed instead with reference to the beginning of the job's execution window. The earliest execution time for each device might then be spread evenly over that 30-day period. However, if none of the devices in the class connects until the very end of the 30-day period, then all of them (or nearly all of them) would have reached their "earliest execution time", and each would be permitted to request job ABC, with the result that the spike in demand has not been alleviated after all. Therefore, preferred embodiments of the present invention perform the calculation of earliest execution time for each device when that device's work is being evaluated, and use the current time in this calculation; [0061] lines 28-34, In addition to the information shown in panel 420, additional information pertaining to the job, such as an address from which it can be requested, key/value pairs or parameter values that may be needed when requesting the job, the job type, and so forth may be provided; also see claim 16,  a particular one of the jobs comprises fetching inventory information related to the requester's computing device from that device; also see [0064] lines 13-16, The present invention, on the other hand, does not reject jobs but instead dynamically adjusts the earliest available start time of jobs to avoid system overload).


Claims 44 and 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Kriegsman and Hayes, as applied to claim 43 above, and further in view of Chu et al. (US Pub. 2004/0151181 A1).
Chu was cited in the previous Office Action.

As per claim 44, Jones, Kriegsman and Hayes teach the invention according to claim 43 above. Jones further teaches receiving a request for processing, by the compute environment, of one or more compute jobs (Jones, Abstract, lines 10-11, receives a request from a consumer entity for the commitment of a specified share of the resource; Col 5, lines 32-40, each activity is associated with a single distinct executing program or application(as jobs). For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity…The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity; Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Col 5, lines 52-56, An activity reserves resources by requesting the reservation of a number of resources from the resource planner) and 
based at least on the received request, causing processing of at least one of the one or more compute jobs on one or more compute nodes of the compute environment (Jones, Col 15, lines 1-2, Initially, the resource planner receives a request for resources from an activity (step 74 in FIG. 6A); Col 5, lines 52-56, An activity reserves resources by requesting the reservation of a number of resources from the resource planner; see Fig. 8, computer system (as processing by the compute nodes)).

Jones, Kriegsman and Hayes fail to specifically teach when processing of at least one of the one or more compute jobs, it is on one or more selected compute nodes, and a selection of the one or more selected compute nodes being based at least on the modification.

However, Chu teaches when processing of at least one of the one or more compute jobs, it is on one or more selected compute nodes, and a selection of the one or more selected compute nodes being based at least on the modification (Chu, [0081], If the number of root-BM within a single multi-purpose node exceeds the threshold number, the value of the Priority Processing field may be reduced so that the likelihood that the BM in the multi-purpose node would be less likely to be selected to be the root BM. The threshold values are implementation specific. That is, bigger nodes maybe able to support more root BMs than smaller multi-purpose nodes. By setting Priority Processing field to a lower priority, a node will decrease its chance to become the root, but it may still be elected as a root BM (as selecting the node based on modification of priority)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Kriegsman and Hayes with Chu because Chu’s teaching of reducing the likelihood of selecting node based on setting the lower priority would have provided Jones, Kriegsman and Hayes’s system with the advantage and capability to minimize the chance of selecting the node to become the root which improving the system efficiency.

As per claim 45, Jones, Kriegsman, Hayes and Chu teach the invention according to claim 44 above. Chu further teaches a modification of a priority associated with the at least one compute node (Chu, [0081], If the number of root-BM within a single multi-purpose node exceeds the threshold number, the value of the Priority Processing field may be reduced so that the likelihood that the BM in the multi-purpose node would be less likely to be selected to be the root BM. The threshold values are implementation specific. That is, bigger nodes maybe able to support more root BMs than smaller multi-purpose nodes. By setting Priority Processing field to a lower priority, a node will decrease its chance to become the root, but it may still be elected as a root BM).


Claim 46 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Kriegsman, Hayes and Chu, as applied to claim 44 above, and further in view of White et al. (US Pub. 2003/0227934 A1).
White was cited in the previous Office Action.

As per claim 46, Jones, Kriegsman, Hayes and Chu teach the invention according to claim 44 above. Jones further teaches monitoring of a level of processing activity associated with at least one of the plurality of compute nodes (Jones, Col 16, lines 23-61, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92)…A final type of event that may trigger resource reservation renegotiation arises when a resource provider experiences persistent overload. FIG. 7C is a flowchart that illustrates the steps that are performed in such an instance. Initially, the resource provider detects a persistent overload condition (as monitoring a level of compute node processing activity (i.e., overload during processing); also see Fig. 8, 108 resource providers within the computer system 104 (as compute node)).

	Jones, Kriegsman, Hayes and Chu fail to specifically teach monitoring at least one of (i) a level of data transmission associated with the at least one compute node, or (ii) a level of data swapping associated with the at least one compute node.

	However, White teaches monitoring at least one of (i) a level of data transmission associated with the at least one compute node, or (ii) a level of data swapping associated with the at least one compute node (White, Claim 19, A method for data transmission as claimed in claim 1, further comprising: controlling said sending node to monitor activity levels on at least one of an address and channel of said network for use in said communication of said data packet (as level of data transmission)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Kriegsman, Hayes and Chu with White because White’s teaching of level of processing activity that is level of data transmission would have provided Jones, Kriegsman, Hayes and Chu’s system with the advantage and capability to easily determining the data communication performance between different nodes which improving the system resource utilization and efficiency. 


Claim 50 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Kriegsman and Hayes, as applied to claim 49 above, and further in view of Butterworth (US Patent. 6,996,821 B1).
Butterworth was cited in the previous Office Action.

As per claim 50, Jones, Kriegsman and Hayes teach the invention according to claim 49 above. Jones, Kriegsman and Hayes fail to specifically teach wherein the particular type of workload comprises a batch workload.

However, Butterworth teaches wherein the particular type of workload comprises a batch workload (Butterworth, Col 3, lines 55-59, the task queue is managed in a different fashion, in that tasks of like type (i.e. tasks which require the same code path in the i-cache) are processed in batches such that if a task of a particular type already exists on the queue).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Kriegsman and Hayes with Butterworth because Butterworth’s teaching of executing the particular type of jobs/tasks in batches on the queue would have provided Jones, Kriegsman and Hayes’s system with the advantage and capability to easily managing the tasks/jobs processing and increasing the processing speed in order to improving the system performance and efficiency. 


Claim 51 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Arena and Maergner, as applied to claim 21 above, and further in view of Becka et al. (US Pub. 2003/0074090 A1) and Wang et al. (US Patent. 7,631,307 B2).
Becka was cited in the PTO-892 on 07/28/2022.

As per claim 51, Jones, Arena and Maergner teach the invention according to claim 21 above. Arena teaches wherein associating the trigger with the software object (Arena, Fig. 1 120, 110; [0039] lines 6-19, These pools are funded by an allocation of an initial principal amount between the two pools (as scheduled software object)…fifty percent (50%) of the funds are allocated to the beneficiary pool 120 and fifty percent (50%) are allocated to the annuitant pool 110…; [0047] lines 15-23, The trigger level may also be set at a fixed percentage greater than the total value of the principal (or current value of the investment) so that a predetermined percentage increase in the investment triggers a reallocation. When an overflow occurs and the program is designed to establish a new trigger level, the trigger level is established based on the new value of the beneficiary pool 120 (or total principal if based on the principal); [0048] lines 3-4, the initial allocation associated with the trigger level.(as associating a trigger with the scheduled software object (i.e., scheduled allocation)).

Jones, Arena and Maergner fail to specifically teach wherein associating the trigger with the software object causes the trigger to take action only after a prescribed criterion is met, and wherein the prescribed criterion comprises a period of time after processing of the reservation.

However, Becka teaches wherein associating the trigger with the software object causes the trigger to take action only after a prescribed criterion is met, and wherein the prescribed criterion comprises a period of time (Becka, [0030] lines 2-6, Possible triggers include a system object attribute change trigger, a system object association change trigger, a timer expiration trigger; [0033] lines 1-3, A timer expiration trigger allows the user to add a time driven event to any event source with which the rule is bound; [0034] lines 1-11, Various timer expiration triggers such as an attribute-based timer and an independent timer can be defined. Attribute-based timers can be based on a time/date attribute of the event source (e.g., due date). Independent timers, on the other hand, are based on a timeout value that is entered at the time the timer expiration trigger is being created or updated. The timeout value can be independent of any event source. Independent timers may also be periodic. Independent timers can be absolute in that the date and time of expiration is fixed (e.g., Nov. 26, 2001 at 12 PM), or can be relative to the time of binding (e.g., in 3 days)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Arena and Maergner with Becka because Becka’s teaching of using timer trigger would have provided Jones, Arena and Maergner’s system with the advantage and capability to allow the system to easily triggering the events based on the time attribute which improving the system efficiency and performance.

Jones, Arena, Maergner and Becka fail to specifically teach a period of time is after processing of the reservation.

However, Wang teaches a period of time after processing of the reservation (Wang, Col 2, lines 62-64, execution resources may be utilized to concurrently process instructions for the helper thread; Col 5, lines 37-44, the trigger-response mechanism 120 transitions to a detection state 204. Upon entry into the detection state 204, the values in the active trigger-response register bank 115 are modified accordingly. For the cache miss example, the trigger-response register bank 115 is programmed, according to the marking instruction, to generate an asynchronous thread switch response if an L3 cache miss is reported via the event counters 110; lines 48-52, During the detection state 204, the trigger-response mechanism 120 monitors whether the specified thread-switch trigger condition is met. If the condition is not detected prior to completion of the specified timeout period (as a period of time after processing of the reservation, reservation was taught by Jones), then a timeout has occurred; Also see Col 10, lines 50-53,  claim 3 wherein the trigger response logic is to monitor for the user-defined trigger event for a predetermined timeout period after execution of the user-marking instruction).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Arena, Maergner and Becka with Wang because Wang’s teaching of using the trigger for detecting the event for a predetermined timeout period after execution (as processing the reservation, since the resources are assigned for execution) would have provided Jones, Arena, Maergner and Becka’s system with the advantage and capability to allow the system to monitoring and determining any potential problems after execution which improving the system reliability and performance.  


Claim 52 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Arena and Maergner, as applied to claim 21 above, and further in view of Koeppel et al. (US Patent. 6,477,575 B1).

As per claim 52, Jones, Arena and Maergner teach the invention according to claim 21 above. Arena teaches wherein associating the trigger with the software object (Arena, Fig. 1 120, 110; [0039] lines 6-19, These pools are funded by an allocation of an initial principal amount between the two pools (as scheduled software object)…fifty percent (50%) of the funds are allocated to the beneficiary pool 120 and fifty percent (50%) are allocated to the annuitant pool 110…; [0047] lines 15-23, The trigger level may also be set at a fixed percentage greater than the total value of the principal (or current value of the investment) so that a predetermined percentage increase in the investment triggers a reallocation. When an overflow occurs and the program is designed to establish a new trigger level, the trigger level is established based on the new value of the beneficiary pool 120 (or total principal if based on the principal); [0048] lines 3-4, the initial allocation associated with the trigger level.(as associating a trigger with the scheduled software object (i.e., scheduled allocation)).

Jones, Arena and Maergner fail to specifically teach associating the trigger with a user.

However, Koeppel teaches associating the trigger with a user (Koeppel, Col 18, lines 57-67, claims 44-45, wherein each client node includes a client side data store that records the collected user response data and a client side browser application, and wherein each trigger event is associated with the user closing the client side browser application. claim 45 The method of claim 36, wherein each client node includes a client side data store that records the collected user response data and wherein each trigger event is associated with the user selecting a second LTRL displayed on the Web page received by the Web server in response to the first request).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Arena and Maergner with Koeppel because Koeppel’s teaching of the trigger event (as trigger) that is associated with user for determining different user action would have provided Jones, Arena and Maergner’s system with the advantage and capability to monitoring the different user actions in order to allow the system to record and analyzing the user action data to improve the user experience.


Claim 53 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jones, Arena and Maergner, as applied to claim 21 above, and further in view of Shi et al. (US Patent 6,757,897 B1) and Popat (US Patent. 5,623,672).

As per claim 53, Jones, Arena and Maergner teach the invention according to claim 21 above. Jones teaches wherein: the performance attribute relates to at least one requirement (Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation; Col 6, lines 40-42, The indications of urgency used by the scheduler to prioritize the execution of threads are time-sensitive;  Col 14, lines 47-65, inform the resource planner that the indicated activity has transitioned to the specified importance (as monitored performance attribute that is related to the at least one requirement, deadline/time-sensitive). This may trigger a resource negotiation); and 
the causing dynamic modification of the at least portion of the compute environment comprises causing dynamic modification of a resource of the at least one of the one or more workload items based at least on the monitoring (Jones, Col 16, lines 23-57, Resource reservation renegotiation may be also triggered by the actions of other programs. For example, if other programs begin executing, cease executing or substantially change their resource usage, resource availability may change substantially enough to warrant resource reservation renegotiation. As shown in FIG. 7B, events relating to another program change resource usage (step 92). The resource planner then contacts a selected activity to request a modification of the activity's resource usages (step 94 in FIG. 7B). For example, the resource planner may call the OnNeed() method of an activity to indicate that the activity needs to relinquish resources or the resource planner may call the OnAvailable() method to cause an activity to seek more resources. Further, policy may change, causing the SetImportance() method to be called, which may trigger renegotiation; Col 16, lines 19-23, a new call to RequestResources() specifying a different set of resource amounts than currently granted. The resource planner then performs renegotiation with the activity to change the resource reservation granted to the activity (as dynamic modification of at least a portion of the compute environment; see Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback helps to keep the resource management mechanism self-aware; also see Col 14, lines 47-65, inform the resource planner that the indicated activity has transitioned to the specified importance (as monitoring relative to the at least one requirement, deadline/time-sensitive). This may trigger a resource negotiation (as to satisfying/enhance deadline/performance)). In addition, Maergner teaches dynamic modification of a priority of at least one of the one or more workload items (Maergner, Col 3, dynamic adjustment of the allocation of resources of a computing environment to balance the workload of that environment; Col 10, lines 49-52, providing additional CPU capacity to the important workload. CPU resources dynamically move to the partitions where they are needed, as workload requirements change; Col 11, lines 23-25, When WLM has found a receiver service class missing goals due to CPU delay on a given partition that cannot be helped for one of the reasons listed above; Col 26, lines 50-56, Claim 1, at least one priority is dynamically adjusted by a workload manager considering workload goals of said at least one partition).

Jones, Arena and Maergner fail to specifically teach the performance attribute relates to at least one backfill operation, and dynamic modification of a priority of the at least one of the one or more workload items within the queue based at least on the monitoring indicating that the at least one backfill operation cannot be enabled without job starvation.

However, Shi teaches the performance attribute relates to at least one backfill operation (Shi, Col 3, lines 31-46, task scheduling algorithm schedules the data transfer task ahead of most other tasks. This can cause a situation called "task starvation" in which a processor is unable to execute many lower priority tasks each for a sufficient amount of time to allow each low priority task to effectively perform. Essentially, in situations involving task starvation, during heavy load conditions, the device "starves" lower priority tasks of processor cycles in favor of one or more high priority tasks (the data transfer task in this example). Accordingly, in heavy traffic load situations, a system that allocates a small amount of time to lower priority tasks might be able to properly perform one or two of such non-critical tasks (as backfill operation), but when the processor must perform several of such non-critical tasks, each is unable to effectively perform. When a non-critical task cannot perform sufficiently, the output of that task may not be available when required for some other more important task);
modification of a priority of the at least one of the one or more workload items within the queue based at least on the monitoring indicating that the at least one backfill operation cannot be enabled without job starvation (Shi, Fig. 2, 113 ready queue; Col 3, lines 34-51, This can cause a situation called "task starvation"… a system that allocates a small amount of time to lower priority tasks might be able to properly perform one or two of such non-critical tasks, but when the processor must perform several of such non-critical tasks, each is unable to effectively perform. When a non-critical task cannot perform sufficiently (as backfill operation cannot be enabled), the output of that task may not be available when required for some other more important task. This can result in a thrashing situation where non-critical tasks that fail eventually begin affecting performance of the critical tasks that rely on their output and therefore the entire system degrades; Col 24, lines 10-25, instead of moving tasks between a ready queue and the yield queue in response to a yield event, the system of the invention can simply temporarily adjust the priorities of the primary tasks to be less than the priorities of the other tasks and then call the yielding scheduler 110 to perform a task selected using the task scheduling algorithm 114. Since the priorities of the one or more primary tasks (e.g., 2.1) in this embodiment are simply temporarily adjusted lower than the priorities, for example of tasks 3.1 and 3.2, when the next task performance selection operation is completed, one of tasks 3.1 or 3.2 will have been selected for performance, since those tasks will have a temporarily higher priority than the primary task(s). This alternative embodiment can use the event handler to restore the priorities of the primary tasks when the yield time period X has elapsed (as modification of a priority of the at least one of the one or more workload items within the queue based at least on the monitoring that indicating that the at least one backfill operation cannot be enabled (i.e., too many non-critical tasks) without job starvation). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Arena and Maergner with Shi because Shi’s teaching of modifying the priority of tasks within the queue which allow the non-critical task can be processed would have provided Jones, Arena and Maergner’s system with the advantage and capability to prevent the job starvation in order to improve the overall system processing efficiency and performance. 

Jones, Arena, Maergner and Shi fail to specifically teach the modification of priority is dynamic modification.

However, Popat teaches modification of priority is dynamic modification (Popat, Col 2, lines 32-35, Dynamic priority assignments have been used as another method to eliminate the problem of starvation by allowing the assignment of priority to change during the course of system operation).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jones, Arena and Maergner and Shi with Popat because Popat’s teaching of dynamic priority assignments to eliminate the problem of starvation would have provided Jones, Arena, Maergner and Shi’s system with the advantage and capability to adjust the priority dynamically which improving the efficiency for prevent the job starvation and system processing performance. 


Response to Arguments
The Amendment filed on 10/28/2022 has been entered. Applicant’s amendment has overcome the previous rejections under 35 U.S.C § 112(b). However, new 112(b) rejection has been made in response to the Applicant’s amendment.

Applicant’s arguments with respect to claims 21-24, 26-28, 32 and 51-53 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the remark applicant’s argue in substance: 
(a) Claim 33. Becka, at best, teaches or suggests associating a trigger with a task activity object. NOT a reservation. Moreover, Becka appears to be wholly silent with respect to reservations. The term "reservation" is not found anywhere therein, nor is the concept of a reservation of any kind of resource.

(b) Claim 43. Applicant notes that there does not seem to be any "dynamic modification" "in order to further decrease the likelihood of many devices attempting to run the job simultaneously" in Hayes. Rather, the mere use of the current time is used to decrease the likelihood in Hayes. This is insufficient to render the claims unpatentable.

(c). Applicant respectfully submits that there is no motivation to combine the references because there is no "dynamic modification" in Hayes of anything to decrease the likelihood. Additionally, it appears that the Office Action is using an inherency argument, as "decrease the likelihood of many devices attempting to run the job simultaneously" is not the same as "reduce a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload." The disclosure in Hayes is more general (many devices), whereas the feature of these dependent claims is more targeted (the at least one of the plurality of compute nodes).

(d). Dependent Claims 29 and 30 recite elements related to the dynamic modification of the compute environment. As described above with respect to amended independent Claim 43, the proposed combination does not teach these elements. Further, with respect to dependent Claim 29, the dynamic modification is necessarily based on the results of the monitoring. Merely continuously using a predictably-changing time clock as an input, as in the applied art, would not to meet the "if then" logic of the claim (i.e., "if the monitoring indicates X, then dynamically modify in a manner particular to X").

(e), Dependent Claim 31 recited two alternate elements, and the Office Action rejected the claim by asserting that one of the two alternate elements was shown in the prior art. However, the Office Action did not assert that the other alternate element was shown in the prior art, thereby implying that the other alternate elements was patentable.

(f). Dependent Claims 34 and 36 recite a user-specified parameter, and the Office Action asserted that that element was shown in Jones et al. However, the various cited portions of Jones et al. do not teach a "user-specified parameter." For example, the "client thread" in Jones et al. is just a thread for which a service is being performed (as opposed to "server threads," which are threads that are performing that service (see col. 7, lines 9-24)).

Examiner respectfully disagreed with Applicant’s argument for the following reasons:
As to point (a), Examiner would like to point out that the rejection is 103 rejection that using multiple references, Applicant is attacking the reference individually. Examiner used Jones for teaching the concept of reservation (see Jones, Col 5, lines 32-40, each activity is associated with a single distinct executing program or application(as workload items). For example, the operation of playing a video stream may constitute an activity. Similarly, the operation of recording and transmitting video for a video teleconferencing application may constitute an activity…The resource planner tells an activity what amount of a resource, if any, is reserved for use by the activity).
In addition, Examiner would like to point out that Applicant is mischaracterizing the full teaching of Becka reference. In fact, Becka teaches associating a trigger with a reservation. For example, Becka teaches that the resources are assigned to the task activities (as resource reservation), and the rule (as trigger) has been bound to the task activity (see [0043] lines 2-5, the rule has appropriate triggers defined for a specific event source type. For example, the rule may be defined with appropriate triggers for a task activity object; [0070] lines 1-6,  User interface screen portion 420 includes a Rules folder. The Rules folder includes a listing of four rules that have been generated. A rule within the Rule folder of user interface screen portion 420 may be bound to a task or other suitable system object) by dragging the particular rule icon to the particular task); [0092] lines 1-3, resource assignments to workflow activities). That is, the resource assignments to workflow activities (as reservation), and the trigger/rule are associated/bounded (see Becka [0070], and [0043] rule may be defined with appropriate triggers for a task activity object) with workflow activities (see Becka [0106] activity (e.g., task)), and when the resource that a workflow state deliverable has been completed, the rule/trigger will be triggered, therefore, the rule/trigger is associated with reservation/resource assignment (see Becka, [0043] lines 2-5; [0070] lines 1-6; [0092] lines 1-3, resource assignments to workflow activities; [0038] lines 1-4, triggers can be grouped together in a trigger set. A trigger set can have a "type" that indicates that the trigger set contains triggers that only apply to a single system object type; also see [0089] lines 1-7, resources 570…each of which can be assigned to activities…As the workflow activity participants represent those resources 570 that are responsible for the workflow activity during a particular state (as resource assignment/reservation); [0097] lines 1-6, Rules/Rulesets for a workflow state enable automation actions to be incorporated into the workflow. As described above, rules can be based on events and conditions that occur in the system. As defined for a particular workflow state, rules/rulesets can be used in a variety of ways. In a simple example, a rule can be used to simply notify a resource that a workflow state deliverable has been completed). To the extent that applicants are arguing against the references individually, the examiner reminds the applicants that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, Applicant’s argument has not been found to be persuasive.

As to point (b), First, Examiner would like to point out that the concept of “dynamically adjusting” was taught by Jones (see 103 rejection above). Second, Examiner would like to point out that Applicant is mischaracterizing the full teaching of Hayes reference. Examiner has specifically cited the [0018] lines 2-6 of Hayes’s reference for indicating that the calculation of earliest execution time for each device is need which is for the decrease/reducing the likelihood of many devices attempting to run the job simultaneously. And this calculation of earliest execution time is dynamically adjusted. For example, Hayes teaches dynamic modification to the earliest execution time in order to further decrease the likelihood of many devices attempting to run the job simultaneously (see Hayes, [0019] lines 1-8,  improving resource distribution to network-connected devices by…determining an earliest time in the interval when the job may be executed for the particular device. The technique may further comprise requesting that the available job be performed for or by the particular device if the earliest time has been reached; [0030] lines 9-15; [0049], The current time at which the server is performing the algorithm calculation is used within the algorithm, according to preferred embodiments, in order to further decrease the likelihood of many devices attempting to run the job simultaneously (as reduce a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload, (i.e., the devices selected/scheduled to run the job, see abstract, lines 1-5, improving the scheduling of execution of jobs for or by network-connected devices; and [0018] lines 2-6, determining whether a resource distribution job is available for a particular device; determining an interval over which the available job may be performed; and determining an earliest time in the interval when the job may be executed for the particular device). This may be illustrated with reference to the example scenario. Suppose that the calculation for each device in Class XYZ was performed instead with reference to the beginning of the job's execution window. The earliest execution time for each device might then be spread evenly over that 30-day period. However, if none of the devices in the class connects until the very end of the 30-day period, then all of them (or nearly all of them) would have reached their "earliest execution time", and each would be permitted to request job ABC (i.e., therefore reducing a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload is need), with the result that the spike in demand has not been alleviated after all. Therefore, preferred embodiments of the present invention perform the calculation of earliest execution time for each device when that device's work is being evaluated, and use the current time in this calculation; also see [0064] lines 13-16, The present invention, on the other hand, does not reject jobs but instead dynamically adjusts the earliest available start time of jobs to avoid system overload). That is, calculation of earliest execution time and dynamically adjusts the earliest available start time (as dynamic modification to computerized scheduler process of the compute environment) which is for reducing a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload.
Therefore, Applicant’s argument has not been found to be persuasive.

As to point (c), in response to Applicant’s argument that “there is no "dynamic modification" in Hayes of anything to decrease the likelihood”. Please see point (b) above. 
In addition, Applicant further indicated that “decrease the likelihood of many devices attempting to run the job simultaneously" is not the same as "reduce a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload." The disclosure in Hayes is more general (many devices), whereas the feature of these dependent claims is more targeted (the at least one of the plurality of compute nodes).”

Examiner respectfully disagree. Examiner would like to point out that “decrease the likelihood of many devices attempting to run the job simultaneously" is same as "reduce a likelihood that the at least one of the plurality of compute nodes will be subsequently selected for processing workload”, because Hayes teaches a scheduling mechanism that scheduling the jobs to the computing devices. However, when all of devices (or nearly all of devices) would have reached their "earliest execution time", and each would be permitted to request job, which will causing the spike in demand, therefore, the improved scheduling process is provided. For example, Hayes indicated that determining whether a resource distribution job is available for a particular device; determining an interval over which the available job may be performed; and determining an earliest time in the interval when the job may be executed for the particular device (see Hayes, abstract, lines 1-5, and [0018] lines 2-6). And this determination is performed for each devices in order to determining/calculation/adjusting the “earliest time” in order to reducing the likelihood of many devices attempting to run the job simultaneously. That is, adjusts the earliest available start time of jobs to avoid system overload, which enabling the scheduling system not scheduling all of the devices simultaneously for processing the jobs, therefore, at least portion of the devices will not be subsequently selected/scheduled for processing the jobs (see Hayes, [0049] This may be illustrated with reference to the example scenario. Suppose that the calculation for each device in Class XYZ was performed instead with reference to the beginning of the job's execution window. The earliest execution time for each device might then be spread evenly over that 30-day period. However, if none of the devices in the class connects until the very end of the 30-day period, then all of them (or nearly all of them) would have reached their "earliest execution time", and each would be permitted to request job ABC ), with the result that the spike in demand has not been alleviated after all. Therefore, preferred embodiments of the present invention perform the calculation of earliest execution time for each device when that device's work is being evaluated, and use the current time in this calculation; [0019] lines 1-8; [0030] lines 9-15; also see [0064] lines 13-16, The present invention, on the other hand, does not reject jobs but instead dynamically adjusts the earliest available start time of jobs to avoid system overload).


As to point (d), with regarding to the argument of  “dynamic modification”, please see point (b) above. 
In addition, Applicant further arguing that “dynamic modification is necessarily based on the results of the monitoring. Merely continuously using a predictably-changing time clock as an input, as in the applied art, would not to meet the "if then" logic of the claim (i.e., "if the monitoring indicates X, then dynamically modify in a manner particular to X")”.

Examiner would like to point out that Jones teaches dynamically modification which is based on the results of the monitoring. (see Jones, Col 16, lines 8-15, A number of different events may trigger such renegotiation. This dynamic feedback (as monitoring and getting the feedback) helps to keep the resource management mechanism self-aware. For example, the changing resource needs of an activity may trigger a renegotiation. FIG. 7A shows a flowchart of the steps that are performed when an activity changes its mode of execution such that its resource needs change substantially enough to warrant renegotiation; also see Col 16, lines 58-64, A final type of event that may trigger resource reservation renegotiation arises when a resource provider experiences persistent overload. FIG. 7C is a flowchart that illustrates the steps that are performed in such an instance. Initially, the resource provider detects (as monitoring) a persistent overload condition (as performance attribute)).

As to point (e), Applicant’s arguments with respect to claims 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

As to point (f), Examiner would like to point out that Jones clearly teaches “user-specified parameter”. For example. Jones teaches that the client entity is sending the request for reserving the resources, the request indicating an amount of resources and specified time frame for the resources (see Jones, Col 29, lines 24-28, Claim 1, each consumer entity may request the commitment of a share of the resource, and wherein the method utilizes representations of resource usage policy, present commitments of shares of the resource, and present commitments of specified amounts of the resource over specified periods of time; lines 49-51, each entity may further request the commitment of a specified amount of the resource over a specified period of time (as time-specific scheduling), see Fig. 25, client) That is, the priority associated with the request is based at least on a user-specified parameter (i.e., specified-period of time, time-specific scheduling as by the entity/client (as user)]). Please refers to 103 rejection above.

For the reasons above, Applicant’s argument has not been found to be persuasive, and therefore the rejections are maintained. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.X./Examiner, Art Unit 2195                                                                                                                                                                                                        
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195